 ItheMatter Of FARNSWORTH TELEVISION & RADIO CORPORATIONandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,LOCAL # B 1160, AFFILIATED WITH THE A. F. OF L.CaseNo. R-1 736SUPPLEMENTAL DECISIONANDORDERAugust 3, 1940On March 11, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election,an election by secret' ballot was conducted on March 29, 1940, atMarion, Indiana, under the direction and supervision of the RegionalDirector for the Eleventh Region (Indianapolis, Indiana).On April1, 1940, 'the Regional Director, acting pursuant to Article 111, Section9,ofNational Labor Relations Board Rules and Regulations-Series 2, as amended, issued and duly served upon the parties to thisproceeding his Election Report.As to the results of the,secret ballot, the Regional Director reportedas follows:Total number of employees alleged eligible to vote- _°292Total number of votes cast------------------------------249Totalnumber of valid votes cast--------------------------230Total number of votes for International Brotherhood ofElectricalWorkers,Local #B1160, affiliatedwith theA. F. of L-------------------------------------------- 104Total numberof votes against InternationalBrotherhood ofElectricalWorkers,Local #B1160, affiliated, with theA. F. of L--------------------------------------------126Total number of blank ballots----------------------------2Total number of void ballots------------------------------1Total number of challenged ballots= -----------------------16On April 4, 1940, the Union filed its Objections 2 to the conduct ofthe ballot and to the Election Report, wherein it protested the conduct121 N L. R. B. 505.2A documententitled "Official Protest" was sent to the Board in WashingtonAlthough the form andmanner of filing were not in accordwith ArticleIII, Section 8, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, we shall consider such document and the contents therecf asObjections to the conduct of the ballot and to the Election Report._26 N. L. R. B., No. 9.85323429-42-vol. 26--7 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the election, and the results thereof as reported by the RegionalDirector, on the ground that the Company unlawfully interfered withthe right of those entitled to vote in the election freely to choose acollectivebargaining representative.The Union alleged in itsObjections that after the hearing herein and prior to the election aso-called "Social Club" was formed by certain employees of theCompany for the purpose of defeating the Union, and that Companyforemen participated in this organization; thathour before thetime for holding the election the-Company assembled 40 employees inits offices, instructed them regarding the election, and then by forementransported these employees to the election polling place.TheUnion submitted to the Regional Director certain affidavits in supportof its Objections, which affidavits are hereby made part of the recordherein.On April 15, 1940, the Regional Director issued a Report on Objec-tions, and on May 18, 1940,_ a,Supplemental Report on Objections,copies of which were duly served upon all parties, wherein he reported,in substance, that the allegations of employer interference containedin the Objections were investigated by agents of the Board and werefound supported by no showing, requiring further action by the Board.We have examined the affidavits submitted by the Union in supportof the Objections and are of the opinion that they are insufficient towarrant a reasonable belief as to the possibility of the occurrence ofthe facts alleged in the Objections.As above-mentioned, the. Re-gionalDirector's investigation has disclosed nothing which wouldwarrant such a belief.'The possibility of a denial of freedom tochoose a collective bargaining agency in an election had, should appearreasonably certain,.before a hearing upon objections to an election bedirected.Accordingly, we hereby overrule the Objections to the conduct ofthe election and to the Election Report, and affirm the rulings, find-ings, and recommendations of the Regional Director in his ElectionReport, Report on Objections, and Supplemental Report on Objections.The results of the Election show that no collective bargaining rep-resentative has been selected by a majority of the employees in the unitheretofore found herein to be appropriate.The petition for investi-gation and certification of representatives of employees of FarnsworthTelevision & Radio Corporation, Marion, Indiana, will, therefore, bedismissed.ORDEIZBy virtue of Section 9 ((,) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of National3On May 27, 1940, the Union, by letter to the Regional Director, iN Inch letter or a copy thereof is herebymade part of the i ecoid herein, stated that it was "unahlo to get any ,ndd Itnonal informal ion on the companyinterference " FARNSWORTH TELEiVIS1!ON & RADIO CORPORATION87Labor Relations Board Rules and Regulations-Series 2, as amended,it is herebyORDERED that the petition for investigation and certification ofrepresentatives of the employees of Farnsworth Television & RadioCorporation,Marion, Indiana, filed herein by International Brother-hood of Electrical Workers, Local #B1160, affiliated with the Amer-ican Federation of-Labor, be, and it hereby is, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Supplemental Decision and Order.